Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered. 
Claim Status
Claims 1-4, 7-8, 11-14 and 28-29 are pending.
Claims 5-6, 9-10, 15-27 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph B. Gross, Reg. 57,109 on 2/15/2022.
The application has been amended as follows: 
1, (Currently Amended) A semiconductor device, comprising: 

a source/drain pattern disposed on the substrate; and 
a source/drain contact connected to the source/drain pattern, 
wherein the source/drain contact comprises a lower contact structure extending in a first direction and an upper contact structure protruding from the lower contact structure, 
wherein the upper contact structure comprises a first sidewall and a second sidewall facing away from each other in the first direction, 
wherein the first sidewall of the upper contact structure comprises a plurality of first sub-sidewalls, and 
wherein each of the first sub-sidewalls has a concave surface with respect to an interior of the upper contact structure, and
wherein an acute angle is formed between an upper surface of the upper contact structure a topmost concave surface of the first sub-sidewalls 
Reasons for Allowance
Claims 1-4, 7-8, 11-14 and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
The claim 1 is amended, the most relevant prior art references (US 5,849,635 A to Akram in combination of US 2019/0035676 A1 to Yang, US 2020/0035549 A1 to Wu, US 10,128,187 B2 to Zang and US 2017 /0345904 A1 to Clark ) substantially teach some of limitations in claim 1 as indicated in the previous Final Office Action dated on 11/18/2021, but not the limitations of “wherein an acute angle is formed between an upper surface of the upper contact structure and a topmost concave surface of the first sub-sidewalls” recited in claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2-3, 8, 11-14 and 28-29, they are allowed due to their dependencies of claim 1.
Regarding claim 4, Applicant made the allowed claim 4 into an independent claim which includes allowed limitations of “wherein the contact insulating liner comprises a first portion extending along the upper surface of the lower contact structure, a second portion extending from a first end of the first portion of the contact insulating liner and along the first sidewall of the upper contact structure, and a third portion extending in a direction away from the lower contact structure from a second end of the first portion of the contact insulating liner” as indicated in the previous Final Office Action dated on 11/18/2021. Therefore, the claim 4 is allowed. 
Regarding claim 7, Applicant made the allowed claim 7 into an independent claim which includes allowed limitations of “the contact insulating liner is disposed on the first sub-upper sidewall and is not disposed on the first sub-lower sidewall” as indicated in the previous Final Office Action dated on 11/18/2021. Therefore, the claim 7 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FARUN LU/Primary Examiner, Art Unit 2898